Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed May 7, 2020 have been fully considered. The arguments refer to how the previously cited art does not teach the new claim amendments; however, Examiner now relies on newly cited art. Therefore, the arguments are moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-19: claim 1 defines the second optic as having a “bottom end” and “a top end” in conflict with the newly added limitations of the housing having both a “bottom end” and “a top end.” Indeed, the confusion is especially salient in claim 4, where it is unclear which end the claim refers to.
Examiner reads the second optic as having an “optic bottom end” and “an optic top end”; and, claim 4 is read as referring to these optic ends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci US 20140268816 (“Ricci”).
Ricci teaches:
Re 1: 
 a housing 50+74 having a bottom end including a first opening (opening is where 80 is inserted to) and a top end including a second opening (portion above 50 is second opening), wherein the bottom end includes an inwardly extending lip which at least partially surrounds the first opening and defines an exterior surface of the luminaire (Fig. 2: 50 is a lip that extends inward);
a light source disposed in the housing and configured to emit light in a downward direction toward the first opening (Fig. 5: light shown where 18 points to, beneath the second optic);
a first optic 80
a second optic (Fig. 5) at least partially covering the second opening and having a bottom end and a top end, the bottom end being disposed radially outwardly of the top end (Fig. 5).

Re 2: the second optic being arranged above the first optic (Figs. 2, 5).

Re 3: the second optic being centered about a vertical axis (Figs. 2, 5).

Re 4: the second optic including a wall extending between the bottom end and the top end, wherein the wall has a substantially constant angle of inclination relative to the vertical axis (Fig. 5).

Re 5: the second optic having a truncated cone shape (Fig. 5).

Re 6: at least a portion of the second optic being arranged above the light source. (Fig. 5)

Re 7: the second optic being configured to diffusively transmit light in an upward direction (¶21-22: opaque cap blocks light that is diffused upwards).

Re 10: an outer peripheral portion of the housing being disposed radially outwardly of the first optic, wherein the second opening is formed at least partially in the peripheral portion of the housing (Fig. 2: peripheral portion includes at least 70).

Re 18: the first optic being optical diffuser. (Figs. 2-3: it has facets which diffuse light).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Pilat (previously cited and relied upon last Office Action).
Ricci is silent as to whether the second optic is transparent.

Pilat teaches the second optic 208 is translucent.
Making the second optic translucent (or transparent) changes the optical properties of the optic; indeed, the optic can only be transparent, translucent, opaque, refractive, or reflective. Thus, it is one of a finite number of choices, known in the art, for optics – each one adding a different effect. These differing effects optimizes the device to a particular application or aesthetic.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ricci with Pilat’s teachings in order to optimize or customize the luminaire.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Phillips, III et al. US 2012/0307496 ("Phillips").
Ricci is silent as to whether the second optic is translucent.
Phillips teaches the second optic 26 being translucent (H62).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ricci with Phillips’s teachings in order to optimize or customize the luminaire.

Allowable Subject Matter
Claims 11-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Nothing in the best prior art of record teaches, suggests or discloses:
Re 11-17: “the first optic including a center portion and an outer peripheral portion, the outer peripheral portion of the first optic surrounding a cavity defined between the center portion of the first optic and the light source.”
In Ricci, the outer peripheral portion 82 does not surround the cavity defined by the claim; instead, it merely seats the center portion 80 within the housing section denoted by 50.

Re 19: “wherein the first optic does not extend vertically below the inwardly extending lip of the bottom end of the housing.”
In Ricci, the first optic 80 clearly extends vertically below the lip portion of 50.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875